DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Manfredi et al. (U.S. Patent no. 7,934,682) in view of Nicolai et al. (U.S. Patent no. 6,808,144).
Re claims 1 and 18, Manfredi et al. disclose a multimodal recovery system comprising a first aircraft recovery parachute 402 having a first set of physical attributes optimized for a first set of conditions, as broadly claimed; and a second aircraft recovery parachute 404a having a second set of physical attributes optimized for a second set of conditions, as broadly claimed; wherein the first set of physical attributes and the second set of physical attributes are different (see Fig. 4).
Note that Manfredi et al. also disclose a deployment controller 204 configured to trigger the first aircraft recovery parachute 214 in response to detecting the first set of conditions and trigger the second aircraft recovery parachute 218 in response to detecting the second set of conditions (see col. 5, lines 36-41, col. 5, line 50 -col. 6, line 8 and Fig. 2).
Manfredi et al. also disclose that the second set of physical attributes includes the larger canopy 402 compared with the smaller canopy 404a attribute of the first set of physical attributes and that the first set of conditions include an aircraft speed above a speed threshold (see col. 6, lines 58-67), and the second set of conditions includes an aircraft speed below the speed threshold and an aircraft altitude below the altitude threshold.

Nicolai et al. discloses an aircraft recovery system that includes deploying the parachute only if a suitable aircraft altitude is present, i.e., above an altitude threshold and below an altitude threshold (see col. 6, lines 22-28).
It would have been obvious before the effective filing date to one of ordinary skill in the relevant art to modify Manfredi et al. to have a parachute launch condition that includes an aircraft altitude threshold because Nicolai et al. teach that such a predictable arrangement will result in one or more attitude control lines that allow the attitude of the payload to be adjusted (see col. 2, lines 11-14).
Re claim 2, Manfredi et al. disclose that the first parachute and the second parachute are attached to or stored on an aircraft (see col. 4, lines 12-14).
Re claim 3, it would have been an obvious matter of design choice to attach the system to a multicopter, since Applicant has not disclosed that a multicopter solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any aircraft that is suitable to have the system attached.
Re claim 4, Manfredi et al. disclose that the first parachute and the second parachute are deployed based on one or more determined conditions, as broadly claimed (see col. 1, lines 53-55).
Re claim 5, Manfredi et al. disclose that the one or more determined conditions comprise a speed of the aircraft (see col. 7, lines 51-54).
Re claim 6, Nicolai et al. disclose using sensor data to determine conditions around an aircraft (see col. 2, lines 3-6).
Re claim 9, as best understood by the examiner Manfredi et al. disclose that the first set of physical attributes comprises a small size (see Fig. 4).

Re claim 11, it is inherent that a deploying parachute has multiple states of deployment.
Re claim 12, Examiner takes official notice that it is old and well known in the relevant art to use a riser ring to deploy a parachute because such an arrangement is simple and reliable. Thus, it would have been obvious before the effective filing date of the invention to use a riser ring to deploy the parachute because such an old and well known arrangement is simple and reliable.
Re claim 13, Manfredi et al. disclose that one or more additional parachutes are deployed (see Fig. 4).
Re claims 14 and 16, Manfredi et al. disclose the claimed apparatus and may therefore function in the manner claimed. It should be appreciated that the applicant's functional language in the claims does not serve to impart patentability. While features of an apparatus may be recited either structurally or functional, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitation of the claims. In re Schreiber, 128 F.3d 1473,1477-78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 ,15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Re claims 15 and 17, it would have been obvious to one having ordinary skill in the art at the time the invention was made to automatically or mechanically deploy the parachute, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ192.

Re claim 23, Examiner takes official notice that it is old and well known in the relevant art to include a sensor to monitor the health of an electrical component of the aircraft because sensors are reliable and accurate and can easily measure electric anomalies in electrical systems. Thus, it would have been obvious to one of ordinary skill in the relevant art to include a sensor to monitor the health of a structural component of the aircraft because such an arrangement is reliable and safe and can easily measure electrical anomalies in electrical systems. 
Re claim 24, triggering the second aircraft recovery parachute would inherently cause the second aircraft recovery parachute to at least partially inflate.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Manfredi et al. (U.S. Patent no. 7,934,682) in view of Nicolai et al. (U.S. Patent no. 6,808,144) as applied to claim 1 above, and further in view of Coyaso et al. (U.S. Patent no. 5,826,827).
Manfredi et al. in view of Nicolai et al. do not disclose that the first parachute and the second parachute are stored in the fuselage of the aircraft.
Coyaso et al. disclose an aircraft recovery system wherein a first parachute and a second parachute are stored in the fuselage of the aircraft (see Fig. 6).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the invention to further modify Manfredi et al. to stow a first and second parachute in .
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 5/4/2021.
Applicant argues that Nicolai et al. do not disclose or suggest deploying a different canopy prior to reaching the predetermined altitude. Instead, Nicolai describes that when “the payload is within a predetermined height above ground, the canopy of the parafoil is stalled to decrease the ground speed and vertical descent speed at touchdown.” Note that Nicolai et al. is not relied upon for the teaching of a second recovery parachute. Manifredi et al. clearly shows a second recovery parachute. Nicolai et al is relied upon for the teaching of “a set of conditions include an aircraft altitude above an altitude threshold and below an altitude threshold respectively”. Further note that Manfredi et al. disclose a deployment controller 204 configured to trigger the first aircraft recovery parachute 214 in response to detecting the first set of conditions and trigger the second aircraft recovery parachute 218 in response to detecting the second set of conditions (see col. 5, lines 36-41, col. 5, line 50 -col. 6, line 8 and Fig. 2). Nicolai et al. teach that one of the set of conditions may be an altitude threshold. 
Applicant also challenges the Official Notice relied upon in the rejection of claims 22 and 23. Note that Ozaki (U.S. Patent Publication no. 2017/0313433) discloses the old and well known idea of using a sensor to monitor the health of electrical components of an aircraft. Ozaki states “When the motor condition detecting section 72 having a temperature sensor such as a thermistor that is arranged near the electric motors 2 detects an excessive temperature rise of the electric motors 2 by using the temperature sensor, it can be determined that the motor is abnormal.” Thus, it would have been obvious to one of ordinary skill in the relevant art to include a sensor to monitor the health of a structural component of the aircraft because such an arrangement is reliable and safe and can easily measure the health of electrical component in an aircraft.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KEITH L DIXON/               Examiner, Art Unit 3644

/BRIAN M O'HARA/               Primary Examiner, Art Unit 3642